DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Publication 2010/0303521; hereinafter Ogawa) in view of Izawa et al. (US Publication 2005/0191070; hereinafter Izawa).
With regards to claim 1, Ogawa teaches a fixing device comprising: 
first rotatable member (30); 
a second rotatable member (20) configured to form a nip (N) with said first rotatable member (30) for fixing a toner image on a recording material ([0056]; FIG. 2, 5); 
a moving mechanism (80) configured to move said first rotatable member in a direction away from said second rotatable member ([0085]); 
a sensor (70; [0087]) configured to detect the recording material; 
a movable guide (including 44B) being movable together with said first rotatable member (30), in the direction away from said second rotatable member (20) and from said sensor (70) by said moving mechanism (80), said movable guide being configured to guide the recording material on a side downstream of the nip with respect to the recording material feeding direction (FIG. 11-12) when said first rotatable member (30) forms the nip in cooperation with said second rotatable member (20; FIG. 11-12); and 
a stationary member (50) located at a fixed position (50 is in fixed position via 50a and movable only when the fixing device 19 is removed from the image forming apparatus, [0071]) opposing said sensor (70, FIG. 2), irrespective of the position of said movable guide,
wherein said movable guide (including 44B, FIG. 11) and stationary member (50; FIG. 2) are located on one side of the recording material to be fed (both 44B and 50 are located on the right side of the recording material as seen in in FIG. 11 and 2, respectively) and said sensor (70) is located on the other side of the recording material to be fed, and
wherein, said stationary member (50) is provided in a position where said stationary member is not contacted with the recording material in a case in which said first rotatable member and said second rotatable member form the nip (depending on the type, weight, and stiffness of the recording material, the recording material may not contact 50 in the case the first and second rotatable member (30, 20) forms a nip). 
However, Ogawa is silent regarding (italicized portion highlights limitations not taught) the fixing device comprising a flag provided downstream of the nip with respect to a recording material feeding direction, said flag being retractable by contact with the recording material when the recording material passes said flag; a sensor configured to detect whether or not said flag is retracted by contact with the recording material; a movable guide movable away from said flag; a stationary guide located at a fixed position opposing said flag, and wherein said flag is located on the other side of the recording material to be fed, and where said stationary member is capable of overlapping with said flag as viewed in a rotational axis direction of said second rotatable member in a state in which said first rotatable member has been moved in the direction away from said second rotatable member. 
Izawa teaches the fixing device (FIG. 2) comprising: a flag (29 (including 29a); [0071]) provided downstream of the nip (N, [0070]; FIG. 2) with respect to a recording material feeding direction, said flag being retractable by contact with the recording material when the recording material passes said flag ([0072], FIG. 2-3 shows the position of the flag 29 when the recording material passes the flag 29); 
a sensor (30) configured to detect whether or not said flag is retracted by contact with the recording material ([0072]); 
a stationary member (fixed guide portion on the same side as roller 27, opposing to the guide 28; FIG. 2-5) located at a fixed position opposing said flag (29), and 
wherein said flag (29) is located on the other side of the recording material to be fed (FIG. 3, 29 and the fixed guide portion on the same side as roller 27 is on opposing side of the sheet).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the details of a jam sensor as taught by Izawa (i.e. using a sensor 30 and lever 29) as the jam detector in the fixing device of Ogawa with reasonable expectation of detecting the conveyance operation of a sheet after being heated by the first and second rotatable members as originally intended.  Thus, the combination of Ogawa and Izawa would teach a movable guide (including 44B; Ogawa) movable away from said flag (29, 30 of Izawa replacing 70 of Ogawa); a stationary guide (50; Ogawa) located at a fixed position opposing said flag (29 of Izawa opposing 50 of Ogawa being in the overlapping position as in FIG. 2 of Izawa), and wherein said stationary member (fixed guide portion on the same side as roller 27) is capable of overlapping with said flag viewed in a rotational axis direction of said second rotatable member in a state in which said first rotatable member has been moved in the direction away from said second rotatable member (see FIG. 2 of Ogawa, the tip portion of flag 29 overlaps with the fixed guide portion on the side of roller 27.  When the flag sensor (29, 30) of Izawa replaces the sensor 70 of Ogawa, a portion of the tip of 29 (Izawa) would overlap with the opposing stationary guide 50 (Ogawa).  Since the first and second rotatable member (30, 20) is movable away from each other via cam 82 while not affecting other components (see FIG. 2, Ogawa), the flag sensor would remain overlapping with the opposing stationary guide 50).
With regards to claim 7, Ogawa teaches a fixing device comprising: 
first rotatable member (30); 
a second rotatable member (20) configured to form a nip (N) with said first rotatable member (30) for fixing a toner image on a recording material ([0056]; FIG. 2, 5); 
a moving mechanism (80) configured to move said first rotatable member in a direction away from said second rotatable member ([0085]); 
a sensor (70; [0087]) configured to detect the recording material; and 
a movable guide (including 44B) being movable, together with said first rotatable member (30), in the direction away from said second rotatable member (20) and from said sensor (70) by said moving mechanism (80), said movable guide being configured to guide the recording material on a side downstream of the nip with respect to the recording material feeding direction (FIG. 11-12) when said first rotatable member (30) forms the nip in cooperation with said second rotatable member (20; FIG. 11-12), 
wherein, in a state in which said movable guide has been moved in the direction away from said second rotatable member and from said sensor (FIG. 2 and 12).
However, Ogawa is silent regarding (italicized portion highlights limitations not taught) the fixing device comprising a flag provided downstream of the nip with respect to a recording material feeding direction, said flag being retractable by contact with the recording material; a sensor configured to detect whether or not said flag is retracted by contact with the recording material; a movable guide being movable away from said second rotatable member and from said flag, and said flag is not in contact with the recording material, a part of said flag and said movable guide are in an overlapping positional relationship with each other when viewed in a rotational axis direction of the second rotatable member. 
Izawa teaches a fixing device (FIG. 2) comprising a flag (29 (including 29a), [0071]) provided downstream of the nip (N, [0070]; FIG. 2) with respect to a recording material feeding direction, said flag being retractable by contact with the recording material when the recording material passes said flag ([0072], FIG. 2-3 shows the position of the flag 29 when the recording material passes the flag 29); a sensor (30) configured to detect whether or not said flag is retracted by contact with the recording material ([0072]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the details of a jam sensor as taught by Izawa (i.e. using a sensor 30 and lever 29) as the jam detector in the fixing device of Ogawa with reasonable expectation of detecting the conveyance operation of a sheet after being heated by the first and second rotatable members as originally intended.  Thus, the combination of Ogawa and Izawa would teach a movable guide (including 44B; Ogawa) movable away from said second rotatable member (20; Ogawa) and from said flag (29, 30 of Izawa replacing 70 of Ogawa); wherein, in a state in which said movable guide (44B moving as in FIG. 11-12; Ogawa) has been moved in a direction away from said second rotatable member (20; Ogawa) and from said flag and said flag (29; Izawa) is not in contact with the recording material, a part of said flag (29, Izawa) and said movable guide (including 44B; Ogawa) are in an overlapping positional relationship with each other when viewed in a rotational axis direction (viewed as in FIG. 2 of Ogawa) of the second rotatable member (following the teaching of Izawa (FIG. 2), 29 is protruding across the conveying path and overlapping the opposed facing guide surface, thus, it would naturally flow that 29 would be located where 70 is located while protruding toward the opposing guide, which overlap 44B in the vertical direction when viewed in a rotational axis direction of the second rotatable member).
With regards to claim  8, Ogawa, as combined with Izawa, teaches (citations to Ogawa unless specified otherwise) the fixing device according to Claim 7,  wherein, when said first rotatable member (30) forms the nip in cooperation with said second rotatable member (20), said flag (29; Izawa) and said movable guide (including 44B) are in an overlapping positional relationship with each other as viewed in the rotational axis direction of said second rotatable member (29 would be located where 70 is located while protruding toward the opposing guide, which overlap 44B in the vertical direction when viewed in a rotational axis direction of the second rotatable member).
With regards to claims 4 and 10, Ogawa, as combined with Izawa, teaches (citations to Ogawa unless specified otherwise) the fixing device according to Claims 1 and 7, respectively, wherein when said first rotatable member is in a state in which said first rotatable member (30) has been moved in the direction away from said second rotatable member (20) by said moving mechanism (80), said first rotatable member (30) contacts said second rotatable member (20; FIG. 5 shows 30 and 20 are still in contact with one another although 30 is moved away from 20).
With regards to claims 5 and 11, Ogawa, as combined with Izawa, teaches (citations to Izawa unless specified otherwise) the fixing device according to Claims 1 and 7, respectively, wherein said flag (29) is swingable to be retracted (FIG. 2-3).
With regards to claims 6 and 12, Ogawa, as combined with Izawa, teaches (citations to Ogawa unless specified otherwise) the fixing device according to Claims 1 and 7, respectively, wherein said movable guide (including 44B) is configured to separate the recording 
material from said first rotatable member (43B and 430B, which is attached to 44B separates the sheet from the30; [0136]).


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Publication 2010/0303521; hereinafter Ogawa) in view of Izawa et al. (US Publication 2005/0191070; hereinafter Izawa), and further in view of Nakazato et al. (US Publication 2005/0286916; hereinafter Nakazato).
With regards to claims 3 and 9, Ogawa, as combined with Izawa, teaches (citations to Ogawa unless specified otherwise) the fixing device according to Claims 1 and 7, respectively, wherein said moving mechanism (80) is configured to move said first rotatable member in the direction away from said second rotatable member (20; [0086]; FIG. 6).
However, Ogawa, as combined with Izawa is silent regarding when a determination that a jam has occurred is made based on an output of said sensor.
Nakazato teaches fixing device comprising a sheet sensor that is capable of determining that a jam has occurred is made based on an output of said sensor (202, [0102, 0104], Nakazato).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Nakazato of determining a jam using the sensor as taught by the fixing device of Ogawa, as combined with Izawa, to alert the user of abnormality in sheet conveyance ([0102-0104]; Nakazato). 


Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 

With respect to the remarks on pages 10-12, Applicant argues that Izawa fails to teach or suggest the feature (of claim 1) the stationary member is provided in a position where the stationary member is capable of overlapping with the flag as viewed in a rotational axis direction of the second rotatable member in a state in which the first rotatable member has been moved in the direction away from the second rotatable member.  Furthermore, Applicant argues that Izawa fails to teach or suggest (of claim 7) that in a state in which the movable guide has been moved in the direction away from the second rotatable member and from the flag and the flag is not in contact with the recording material, a part of the flag and the movable guide are in an overlapping positional relationship with each other when viewed in a rotational axis direction of the second rotatable member.
The Examiner respectfully disagrees with Applicant’s argument because the combination of Ogawa and Izawa would teach the claimed limitation.  Notably, see the rejections of the claims above for clarification of how the amended claims are taught by Ogawa and Izawa.

With respect to the remarks on pages 12-13, the Examiner has modified the rejection so that it would align with the rejection of claim 1 based on Applicant’s interpretation of overlapping as explained in the remarks on pages 7-9.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853